Order entered October 12, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00201-CV

                       KIMBERLY GOMEZ, Appellant

                                        V.

                SHAHRAM N. SANI, M.D., ET AL., Appellees

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-17-17417

                                     ORDER

      On September 8, 2020, appellant informed the Court she had finalized

settlement with appellees EmCare Holdings, Inc., Poppy Drive Inpatient Services,

P.L.L.C., Farah Masood, M.D., and Shahram Sani, M.D., and the settlement was

expected to fund that week. Appellant also informed the Court she was unable to

settle her claims with the remaining appellees. Based on appellant’s status report,

we ordered appellant to file a motion to dismiss the appeal as to the settling
appellees no later than September 21, 2020 and her brief as to the remaining

appellees no later than October 12, 2020.

      Before the Court is appellant’s October 7, 2020 status update and unopposed

motion for extension of time to file her brief. Appellant informs the Court the

settling appellees “have yet to fund the settlement,” and she “has no choice but to

move forward with efforts to enforce the settlement agreement in the trial court.”

Because of this and other matters, she seeks a thirty-day extension of time to file

her brief as to the remaining appellees.

      We GRANT the motion and ORDER appellant’s brief as to the remaining

appellees be filed no later than November 12, 2020. We further ORDER appellant

to file, no later than October 27, 2020, a letter brief demonstrating a live

controversy remains as to the merits of the appeal with the settling appellees such

that the appeal as to them should not be dismissed as moot. See TEX. R. APP. P.

42.3(a); Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Hughes, 827 S.W.2d 859,

859 (Tex. 2001) (per curiam) (appeal becomes moot if controversy between parties

ceases to exist due to settlement).

                                            /s/    KEN MOLBERG
                                                   JUSTICE